Exhibit 10.5

FIRST AMENDMENT TO THE

2010 AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This FIRST AMENDMENT (this “First Amendment”) is dated as of October 16, 2012
(the “Effective Date”), by and between Willis North America, Inc. (“Willis US”)
and Joseph J. Plumeri (“Executive”).

WHEREAS, Willis US and Executive entered into that certain 2010 Amended and
Restated Employment Agreement as of January 1, 2010 (the “Agreement”);

WHEREAS, pursuant to the Agreement and Executive’s desire, he is to retire from
the Willis Group Holdings plc (“Willis Holdings”) at the end of the term of the
Agreement on July 7, 2013;

WHEREAS, the Executive and Willis Holdings and its subsidiaries and affiliates
(“Willis Group”) want to maximize the smoothness of transition to a successor;
and

WHEREAS, a successor to Executive as chief executive officer has been identified
and is available to join Willis Group on January 7, 2012;

WHEREAS, the Executive and Willis Group believe that it is in the best interests
of the shareholders of Willis Holdings for the successor to commence service as
chief executive officer on January 7, 2013 and for Executive to continue to
serve the Company as Chairman until his scheduled retirement date of July 7,
2013;

NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, Willis US and Executive hereby agree to amend the
Agreement as follows:

1. Section 1(a)(i) of the Agreement is hereby amended by adding the following to
the end of such Section:

“Notwithstanding anything to the contrary in this Section 1(a)(i), as of 11:59
p.m. EST on January 6, 2013, Executive shall cease to serve as (and not have the
duties, responsibilities and authorities of) Chief Executive Officer of Willis
Holdings, and all other offices with Willis Group, except Executive shall
continue as (i) Chairman of the Board of Directors of Willis Holdings and
(ii) as an employee of Willis US.”

2. Section 1(a)(ii) of the Agreement is hereby amended by adding the following
to the end of such Section:

“As of January 7, 2013, Executive’s duties, responsibilities and authorities as
Chairman shall be to prepare for and serve as Chairman of Board meetings,
including the 2013 annual general meeting of shareholders of Willis Holdings,
otherwise provide the normal services in connection with the Board of a
non-executive Chairman of the Board



--------------------------------------------------------------------------------

(which also has a lead independent director), provide advice, assistance and
support to the Chief Executive Officer of Willis Holdings (including, without
limitation, introducing the Chief Executive Officer to clients, carriers and
strategic partners of Willis Group) and the Board as reasonably requested by the
Board or the Chief Executive Officer of Willis Holdings, and such other services
as reasonably requested by the Board or the Chief Executive Officer. Following
January 6, 2013 Executive may be involved in other activities so long as they do
not materially interfere with his obligations to the Willis Group hereunder and
are not restricted by Section 6 of this Agreement.”

3. Section 1(a)(iv) of the Agreement is hereby amended by adding the following
to the end of such Section:

“Executive shall be provided with one administrative assistant of Executive’s
choosing during the period from January 7, 2013 through the expiration of the
Term, and a new principal office commensurate with Executive’s position shall be
provided by Willis US on its premises or, if mutually agreed, elsewhere.”

4. Section 1(f)(v) of the Agreement is hereby amended by adding the following to
the end of such Section:

“The parties acknowledge that it is not intended that an equity grant be awarded
to Executive during the 2013 Fiscal Year since he will be retiring on July 7,
2013.”

5. Section 2(a) of the Agreement is hereby amended by adding the following to
the end of such Section:

“Effective as of the expiration of the Term, Executive hereby (without any
further notice or other action by either of the parties) resigns as Chairman of
Willis Holdings and as an employee of Willis Group, and from any and all other
positions, if any, he may then hold with Willis Group.”

6. The following is hereby added as a new Section 3(f) to the Agreement:

“(f) If Executive continues to serve Willis Group through the Term in accordance
with the terms of this Agreement (as amended by that certain First Amendment,
dated as of October 16, 2012 by and between Willis US and Executive) or
Executive resigns (other than for Good Reason) prior thereto (which Executive
may do at any time on immediately effective written notice), the expiration of
the Term, or any such earlier resignation by Executive, shall be deemed to be a
Mutual

 

2



--------------------------------------------------------------------------------

Retirement for vesting and all other purposes, including without limitation,
Executive’s outstanding equity grants and all Benefit Plans. Any notice
requirement for a Mutual Retirement is hereby waived and this Agreement shall be
deemed the written agreement approving the successor as required by the
definition of Mutual Retirement.”

7. Section 7(h) of the Agreement is hereby amended by adding the following to
the end of such section:

“It is the intention of the parties that Executive shall have a separation from
service with Willis Group as of January 7, 2013 since it is intended that the
Executive will not perform services after January 6, 2013 that exceed 20 percent
of the average level of bona fide services performed by Executive for the Willis
Group over the immediately preceding 36 months.”

8. Executive acknowledges and agrees that neither the execution of this First
Amendment nor the performance of any actions in accordance or consistent with
this Agreement shall constitute Good Reason (as such term is defined in the
Agreement). Executive further acknowledges and agrees that during the period
from January 7, 2013 through the expiration of the Agreement on July 7, 2013
(the “Transition Period”) clause “E” in the definition of Good Reason in the
Agreement shall not be applicable.

9. Willis US shall promptly pay Executive’s reasonable legal and financial
advisory fees incurred in connection with entering into this First Amendment.

10. All other provisions of the Agreement not specifically amended by this First
Amendment shall remain in full force and effect.

11. This First Amendment may be executed in multiple counterparts, which, when
taken together, shall constitute one instrument.

*    *    *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

WILLIS NORTH AMERICA, INC. By:   /s/ Adam Rosman Name:   Adam Rosman Title:  
Group General Counsel

EXECUTIVE: /s/ Joseph J. Plumeri Joseph J. Plumeri